                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:18 MJ 122

UNITED STATES OF AMERICA,              )
                                       )
                                       )
      v.                               )                             ORDER
                                       )
WILLIAM RICHARD HILLIARD,              )
                                       )
           Defendant.                  )
______________________________________ )

       This matter is before the Court upon the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 11) filed by Chad E. Axford. Upon review of the Motion, it appears that

Mr. Axford, a member in good standing of the Bar of this Court, is local counsel for

Defendant and that he seeks the admission of Russell B. Long, who the Motion represents

as being a member in good standing of the Bar of the United States District Court for the

District of South Carolina. It further appears that the requisite admission fee has been paid.

       Accordingly, the Court GRANTS the Motion (Doc. 11) and ADMITS Russell B.

Long to practice pro hac vice before the Court in this matter while associated with local

counsel.


                                        Signed: December 21, 2018
